[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

CONFIDENTIAL                    

Exhibit 10.44

 

AMENDMENT NO. 5

TO THE CONTRACT MANUFACTURING AGREEMENT

(in respect of the completion of the manufacturing relationship)

 

This Amendment No. 5 to the Contract Manufacturing Agreement (“Amendment 5”) is
made effective as of January 1, 2019 (“Amendment 5 Effective Date”) by and
between:

(1) Alder BioPharmaceuticals, Inc., a company incorporated in Delaware, with its
principal office at 11804 North Creek Parkway South, Bothell, WA 98011 U.S.A.
(“Alder”), and

(2) Sandoz GmbH, a company incorporated in Austria, with its office at
Biochemiestrasse 10, A-6250 Kundl, Austria (“Sandoz”).  

 

WHEREAS

(A) The Parties entered into a Contract Manufacturing Agreement effective as of
May 4, 2015, as amended by Amendment No. 1 effective September 19, 2016,
Amendment No. 2 effective November 17, 2016, Amendment No.3 effective March 31,
2017, Amendment No. 3.1 effective December 22, 2017, and Amendment No. 4
effective June 15, 2018 (collectively, the “Agreement”);

(B) The Parties wish to amend the Agreement in order to mutually agree on the
completion and termination of the collaboration on or before December 31,
2023;  

(C) To facilitate the completion and termination of the manufacturing
relationship between the Parties and in order to not jeopardize the launch of
the Product, Schedule 17 shall be added to the Agreement, reflecting the
“Guaranteed Capacity” which Sandoz guarantees Alder per year in each of the
years 2019 through 2023 as well as the “Capacity Reservation Fee” for securing
the Guaranteed Capacity, which Alder will pay to Sandoz therefor in each such
year; and

(D) To guarantee the payment by Alder of the Capacity Reservation Fees, PAI
Payments and BLA Payment (as defined herein), Alder agrees to provide a bank
guarantee in the form of a standby letter of credit in favor of Sandoz;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Alder and Sandoz agree as follows:

Capitalized terms used in this Amendment 5, but not otherwise defined, have the
meaning ascribed to them in the Agreement.  

 

Amendments:

The Parties agree that the Agreement is amended as follows:

1.Schedule 17:

The Parties agree that the Agreement is amended to include, as a new Schedule
17, the Schedule 17 that is attached to this Amendment 5, and the “List of
Schedules” following the signature page of the Agreement is amended accordingly.

 

2.Definitions:

The definitions set forth below are added to the Clause 1 (Definitions) of the
Agreement:

CONFIDENTIALPage 1 of 8

 

--------------------------------------------------------------------------------

PRIVILEGED AND CONFIDENTIAL _ ATTORNEY CLIENT WORK PRODUCT

“Calendar Year” means the twelve (12)-month period beginning on January 1 and
ending on December 31.

“Capacity Reservation Fee” means [***]

“Facility” means the production plant of Sandoz for the Fermentation and
Purification of the Product, located in A-6250 Kundl, Austria.

“Guaranteed Capacity” means the production capacity level of [***] Fermentation
and Purification Plant located in the Facility, in which Sandoz agrees to
Manufacture BDS for Alder in each of the Calendar Years 2019 through 2023, as
set forth in the table below.

Year

Batches

2019

[***]

2020

[***]

2021

[***]

2022

[***]

2023

[***]

“Guaranteed Contract Revenue” corresponds to the amount that Alder will pay to
Sandoz to run campaigns and Deliver Batches corresponding to the Minimum Annual
Order Quantity per year.

“Minimum Annual Order Quantity” means an aggregate annual amount of BDS ordered
by Alder equal to [***] for the applicable Calendar Year.

 

3.Contract Manufacture Phase:

The following sub-clauses (4), (5) and (6) are added to Clause 10 of the
Agreement:

10(4)Sandoz agrees to provide Alder up to the Guaranteed Capacity in the
Facility for each of the Calendar Years 2019 through 2023; provided, however,
that (i) in the event Sandoz has the product capacity to Manufacture, and Alder
is willing to order, Batches in excess of the annual Guaranteed Capacity, the
Parties will do so upon mutual agreement (“Accelerated Production”), and (a)
upon such Accelerated Production, the Guaranteed Capacity Batch amounts in the
last Calendar Year of the Term will be reduced by the number of Batches
Manufactured in accordance with such Accelerated Production in excess of the
annual Guaranteed Capacity for such preceding Calendar Year, and (b) the
Capacity Reservation Fees in the last Calendar Year of the Term will be adjusted
pro rata to account for such Accelerated Production, such that the Capacity
Reservation Fee in the last Calendar Year of the Term reflects the number of
Batches relative to [***] Released Batches that will be Delivered by Sandoz in
such last Calendar Year to reach the total Guaranteed Capacity ([***] Batches)
for the entirety of the Term; and (ii) in the event the Parties agree to order
and Manufacture Batches in excess of the annual Guaranteed Capacity such that
the total Guaranteed Capacity ([***] Batches) is Manufactured and Delivered
prior to December 31, 2023, the Agreement will terminate in accordance with
Clause 30 on such earlier date.  Notwithstanding Clause 20(5), in the event the
actual number of Batches Manufactured by Sandoz at the Facility in any year is
less than the Guaranteed Capacity, such shortfall (up to the Guaranteed
Capacity) shall be Manufactured by Sandoz in the subsequent year.  In the event
such shortfall is not fully remediated in the subsequent year, such shortfall
shall automatically continue to roll over into the following years until
Manufactured by Sandoz. For clarity, Alder agrees to purchase no less than the
Minimum Annual Order Quantity in any given Calendar Year during the Term, and
Sandoz agrees to Manufacture a number of Batches at least equal to the Minimum
Annual Order Quantity in such Calendar Year, with a total of [***] Batches to be
Manufactured and Delivered during the entirety of the Term.

10(5)The Parties acknowledge and agree that during the Contract Manufacture
Phase, the provisions of Clause 4 in respect of facility modifications and other
specific investments shall continue to apply.  

10(6)[***]

 

4.Binding Capacity Reservation/Guaranteed Capacity:

Clause 11 of the Agreement is amended and replaced in its entirety with the
following:  

11 (1) For each Calendar Year during the Term beginning January 1, 2019, Alder
shall place orders according to Clause 13 to fully consume at least the Minimum
Annual Order Quantity in the given Calendar

CONFIDENTIALPage 2 of 8

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

PRIVILEGED AND CONFIDENTIAL _ ATTORNEY CLIENT WORK PRODUCT

Year. The Minimum Annual Order Quantity and Guaranteed Capacity shall take into
consideration the general principles regarding Engineering Batches as described
in Clause 14.

11(2) If in Calendar Year 2019 or any subsequent Calendar Year during the Term,
Alder does not fulfil its obligations to order amounts of BDS fully consuming
the Minimum Annual Order Quantity, Sandoz shall invoice Alder, and Alder shall
pay to Sandoz no later than by [***] days after the end of such Calendar Year
the difference between the actually ordered and invoiced BDS and the Guaranteed
Contract Revenue for the given Calendar Year.

11(3) Sandoz shall be under no obligation to accept orders that exceed the
Guaranteed Capacity.

 

5.Forecast and Planning:

Clause 12 of the Agreement is amended and replaced in its entirety with the
following:

12(1) Based on Alder’s commitment to order the Minimum Annual Order Quantity,
Sandoz will, on or before [***] of each Calendar Year, provide Alder with the
Sandoz planning forecast for the Manufacture of BDS for the following Calendar
Year (“Planning Forecast”). Alder shall, in accordance with Clause 13, issue
orders for [***] of the BDS amounts covered by the Minimum Annual Order Quantity
as provided in the Planning Forecast.

 

6.Regulatory License:

The following Clause is added to Clause 18 of the Agreement:  

18(6)Sandoz agrees that the manufacturing license for ALD403 BDS will not be
transferred by Sandoz to any Third Party before the earlier of (a) Alder
receiving BLA approval for Alder’s Product and (b) December 31, 2023; provided,
however, nothing in this Agreement shall prevent Sandoz from transferring the
manufacturing license for ALD403 in connection with the merger of Sandoz with,
or sale to, a Third Party or a Third Party’s purchase of all or a substantial
part of the business to which this Agreement relates, in accordance with Clause
37(1).

 

7.Payment:

The following sub-clauses (3) and (4) are added to Clause 23 of the Agreement:

23(3)The Capacity Reservation Fee will be paid by Alder as set forth in Schedule
17.

In addition to the Capacity Reservation Fee, Alder shall pay to Sandoz:

 

(i)

Within [***] business days after the Amendment 5 Effective Date, [***] EUR as an
initial payment in respect of Facility utilization costs associated with this
Amendment 5 (the “Amendment 5 Initial Payment”); and

 

(ii)

[***] EUR on [***] and [***] EUR on [***], to cover Sandoz’s costs and expenses
related to the preparation for and FDA’s Pre-Approval Inspection (PAI) (the “PAI
Payments”) and

 

(iii)

[***] EUR on [***] to cover Sandoz’s costs and expenses related to the BLA
submission and approval (the “BLA Payment”, and together with the Amendment 5
Initial Payment, and the PAI Payments, the “Additional Fixed Payments”).

23(4)Alder shall (a) within [***] business days after the Amendment 5 Effective
Date, pay via wire transfer to Sandoz the full amount of the Amendment 5 Initial
Payment; and (b) no later than on [***] obtain a standby letter of credit in
favor of Sandoz from a financial institution acceptable to Sandoz (the “Letter
of Credit”) in an amount equal to [***] (“Issuance Date”). After the Issuance
Date and during the Term, Alder shall ensure that the amount of the Letter of
Credit equals [***]

 

8.Term:

Clause 30 of the Agreement is amended and replaced in its entirety with the
following:  

CONFIDENTIALPage 3 of 8

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

PRIVILEGED AND CONFIDENTIAL _ ATTORNEY CLIENT WORK PRODUCT

30Subject to the provisions for earlier termination contained herein, this
Agreement shall come into force on the Effective Date and shall continue in full
force and effect until the earlier of (a) December 31, 2023, but only if Sandoz
has Manufactured and Delivered under the total Guaranteed Capacity ([***]
Batches) in accordance with Clause 10(4) by such date, or (b) the date Sandoz
has Manufactured and Delivered under the total Guaranteed Capacity ([***]
Batches) in accordance with Clause 10(4), unless earlier terminated by mutual
written agreement of the Parties (the “Term”); [***]

 

9.Termination:

Clause 31(1), is deleted from the Agreement.

The following sub-clause (9) is added to Clause 31 of the Agreement:

31(9)Alder may terminate this Agreement by giving Sandoz at least [***] prior
written notice in the event that Alder reasonably foresees that [***]. In the
event Alder provides Sandoz notice of termination in accordance with this Clause
31(9), Alder shall only be required to purchase [***] of the Minimum Annual
Order Quantity during the [***] notice period and shall only be required to pay
Sandoz any Capacity Reservation Fees, and other amounts which are accrued as of
the date of termination (including the PAI Payments and/or BLA Payment). If
Alder provides Sandoz notice of termination during a Calendar Year, the Capacity
Reservation Fee for the portion of the [***] notice period in the subsequent
Calendar Year will be reduced pro rata based on the date of such notice of
termination. For clarity, at the end of such [***] notice period, all future
Capacity Reservation Fees owed by Alder under the terms of this Agreement are
waived.

 

10.Completed Activities:

The Parties agree that the activities contemplated by Clauses 3 (ALD403 Process
Implementation Activities), 5 (Demonstration Lot Campaign (DLC)), and 7
(Validation Lot Campaign (VLC)) of the Agreement have been completed.  

 

11.[***]

[***]

 

12.Reference to and Effect on the Agreement:

On and after the Amendment 5 Effective Date, each reference to “this Agreement,”
“hereunder,” “hereof,” “herein,” or words of like import shall mean and be a
reference to the Agreement as amended hereby.  No reference to this Amendment 5
need be made in any instrument or document at any time referring to the
Agreement, a reference to the Agreement in any of such instrument or document to
be deemed to be a reference to the Agreement as amended hereby.

 

13.Miscellaneous; Counterparts:

In accordance with Clause 25(5) of the Agreement, the Parties will not issue any
press release or other public announcements or otherwise disclose this Amendment
5 or the Agreement or any of its provisions, without the prior written approval
of the other Party, except as may be required by applicable law, rule or
regulation, including disclosures required by the rules and regulations of the
United States Securities and Exchange Commission or of any securities exchange
or other stock market on which such Party’s securities are traded, provided,
such Party shall use reasonable efforts to notify the other Party reasonably in
advance of such filing required by applicable law, rule or regulation, and shall
seek confidential treatment of the provisions contained in this Amendment Number
5 and the Agreement, to the maximum extent permitted by such governmental
body.  To this end, the filing Party shall provide the other Party with a copy
of this Amendment 5 or the Agreement marked to show provisions for which such
filing Party intends to seek confidential treatment and shall reasonably
consider and incorporate the other Party’s comments thereon, if any, to the
extent the filing Party is able to do so based on the advice of its legal
counsel and consistent with legal requirements.  All other terms and conditions
of the Agreement remain unchanged and are in full force and effect. In the event
of any conflict between the terms of this Amendment 5 and the terms of the
Agreement, the terms of this Amendment 5 shall control.  The Agreement
(including the

CONFIDENTIALPage 4 of 8

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

PRIVILEGED AND CONFIDENTIAL _ ATTORNEY CLIENT WORK PRODUCT

exhibits and schedules attached thereto and referenced therein), as amended by
this Amendment 5 (including the schedule attached hereto and referenced herein),
constitutes the full understanding of the parties and is the final and complete
expression of their agreement with respect to the specific subject matter
thereof and hereof, and supersedes any previous or contemporaneous oral or
written agreements regarding such subject matter.  This Amendment 5 may be
executed in any number of counterparts, each such counterpart shall be deemed to
be an original instrument, and all such counterparts together shall constitute
but one agreement.  Any such counterpart may contain one or more signature
pages.  This Amendment 5 may be executed by facsimile signature pages.

 

[signature page follows]




CONFIDENTIALPage 5 of 8

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

PRIVILEGED AND CONFIDENTIAL _ ATTORNEY CLIENT WORK PRODUCT

In witness whereof, the undersigned have caused this Amendment 5 to be executed
and delivered on the date first written above.

 

Sandoz GmbH

Alder BioPharmaceuticals, Inc.

 

Date:

[gc03ykys13ks000001.jpg]

Date:

[gc03ykys13ks000002.jpg]

By:

 

By:

Name:

Name:

Title:

Title:

 

Date:

 

 

By:

 

Name:

 

[gc03ykys13ks000003.jpg]Title:

 

 

 

 

 

 

 

 

 




CONFIDENTIALPage 6 of 8

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

PRIVILEGED AND CONFIDENTIAL _ ATTORNEY CLIENT WORK PRODUCT

List of Schedules

Schedule 17Capacity Reservation Fee

 

[the remainder of this page has been intentionally left blank]




CONFIDENTIALPage 7 of 8

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

PRIVILEGED AND CONFIDENTIAL _ ATTORNEY CLIENT WORK PRODUCT

SCHEDULE 17 Capacity Reservation Fee

 

Year

Due Date

Guaranteed Capacity
[Batches of BDS]

Capacity Reservation Fee [EUR]

2019

[***]

[***]

[***]

2020

[***]

[***]

[***]

2021

[***]

[***]

[***]

2022

[***]

[***]

[***]

2023

[***]

[***]

[***]

 

CONFIDENTIALPage 8 of 8

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.